Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

 CARLOS BRITO,

             Plaintiff,
 v.

 LONESTAR RETAIL INCOME FUND,
 LLC,

         Defendant.
 ______________________________________/

                                              COMPLAINT

        Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues LONESTAR RETAIL INCOME

 FUND, LLC, (hereinafter “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, has a

 residence in Miami, Dade County, Florida, and is otherwise sui juris.
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 12




        5.       At all times material, Defendant, LONESTAR RETAIL INCOME FUND, LLC,

 was and is a Florida Profit Corporation, with its principal place of business in Coral Gables,

 Florida.

        6.       At all times material, Defendant, LONESTAR RETAIL INCOME FUND, LLC,

 owned and operated a commercial shopping center at 914 E 25 Street, Hialeah, Florida (hereinafter

 the “914 Parcel”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade County, Florida.

        7.       At all times material, Defendant, LONESTAR RETAIL INCOME FUND, LLC,

 owned and operated a commercial shopping center at 906 E 25 Street, Hialeah, Florida (hereinafter

 the “954 Parcel”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade County, Florida.

        8.       Defendant’s properties, (hereinafter collectively the “Commercial Property”), are

 two adjoining parcels. The properties operate as one (1) common property. The Commercial

 Property share common elements including parking, walkways and signage. Patrons would be

 unaware of the changes in parcels as they traverse the separate parcels.

        9.       Venue is properly located in the Southern District of Florida because Defendant’s

 Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                   FACTUAL ALLEGATIONS

        10.      Although over twenty-seven (27) years have passed since the effective date of

 Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with
                                                 2
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 12




 disabilities.

         11.       Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

 extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

 people who are disabled in ways that block them from access and use of Defendant’s businesses

 and properties.

         12.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

         13.        Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

 pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

 from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

 his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

 use of a wheelchair to ambulate.

         14.       Defendant, LONESTAR RETAIL INCOME FUND, LLC, owns, operates and

 oversees the Commercial Property, its general parking lot and parking spots.

         15.       The subject Commercial Property is open to the public and is located in Miami,

 Miami-Dade County, Florida.

         16.       The individual Plaintiff visits the Commercial Property and businesses located

 within the Commercial Property, regularly, to include visits to the Commercial Property and

 businesses located within the Commercial Property on or about April 4, 2019 and April 16, 2019,

 and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

 the Commercial Property and businesses located therein. He often visits the Commercial Property
                                                   3
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 12




 and businesses located within the Commercial Property in order to avail himself of the goods and

 services offered there, and because it is approximately twenty (20) miles from his residence, as

 well as other businesses and restaurants he frequents as a patron. He plans to return to the

 Commercial Property and the businesses located within the Commercial Property within thirty

 (30) days of the filing of this Complaint.

        17.       Plaintiff has a residence nearby in the same County and state as the Commercial

 Property and the businesses located within the Commercial Property, has regularly frequented the

 Defendant’s Commercial Property and the businesses located within the Commercial Property for

 the intended purposes because of the proximity to his and his friends’ residences and other

 businesses that he frequents as a patron, and intends to return to the Commercial Property and

 businesses located within the Commercial Property within thirty (30) days from the filing of this

 Complaint.

        18.       The Plaintiff found the Commercial Property, and the businesses located within

 the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and businesses located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        19.       The Plaintiff has encountered architectural barriers that are in violation of the

 ADA at the subject Commercial Property, and businesses located within the Commercial Property.

 The barriers to access at Defendant’s Commercial Property, and the businesses located within the

 Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

 Property, and businesses located within the Commercial Property, and have endangered his safety

 in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a
                                                 4
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 12




 risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

 similarly situated.

        20.       Defendant, LONESTAR RETAIL INCOME FUND, LLC, owns and operates a

 place of public accommodation as defined by the ADA and the regulations implementing the ADA,

 28 CFR 36.201 (a) and 36.104. Defendant, LONESTAR RETAIL INCOME FUND, LLC is

 responsible for complying with the obligations of the ADA. The place of public accommodation

 that Defendant, LONESTAR RETAIL INCOME FUND, LLC, owns and operates the Commercial

 Property Business located 906 E 25 Street, Hialeah, Florida and 914 E 25 Street, Hialeah, Florida.

        21.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property and the businesses located within the Commercial Property,

 including but not necessarily limited to the allegations in Paragraph 26 of this Complaint.

 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

 at the Commercial Property, and businesses located within the Commercial Property, in violation

 of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

 only to avail himself of the goods and services available at the Commercial Property, and

 businesses located within the Commercial Property, but to assure himself that the Commercial

 Property and businesses located within the Commercial Property are in compliance with the ADA,

 so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.


        22.       Defendant, LONESTAR RETAIL INCOME FUND, LLC, as landlord and owner


                                                 5
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 12




 of the Commercial Property Business, is responsible for all ADA violations listed in Paragraph 26

 of this Complaint.

        23.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property and businesses located within the Commercial Property, but not

 necessarily limited to the allegations in Paragraph 26 of this Complaint. Plaintiff has reasonable

 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and businesses within the Commercial Property, not only

 to avail himself of the goods and services available at the Commercial Property and businesses

 located within the Commercial Property, but to assure himself that the Commercial Property, and

 businesses located within the Commercial Property are in compliance with the ADA, so that he

 and others similarly situated will have full and equal enjoyment of the Commercial Property, and

 businesses located within the Commercial Property without fear of discrimination.

        24.       Defendant has discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and businesses located within the

 Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                       ADA VIOLATIONS

        25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

 through 22 above as though fully set forth herein.

        26.       Defendant, LONESTAR RETAIL INCOME FUND, LLC, has discriminated, and

 continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have
                                                   6
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 12




    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).        A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

    Common Areas

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The required number of accessible parking spaces is not provided, violating Sections 4.1.2(5a)

       & 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.
                                                    7
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 12




ii.    The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

       requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance doors

       have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the ADAAG

       and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

       are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vi.    There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.



                                                     8
 Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 9 of 12




vii.      The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

          handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

          Standards, whose resolution is readily achievable.

viii.     The Plaintiff had difficulty traversing the path of travel, as there are ramps with cross slopes

          in excess of 2%. Violation: The path of travel contains ramps with excessive cross slopes

          violating Sections 4.3.7 & 4.8.6 of the ADAAG and Sections 403.3 & 405.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

              27.      The discriminatory violations described in Paragraph 26 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

       enjoyment of the Commercial Business and businesses located within the Commercial Property;

       Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and

       timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

       measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.

              28.      The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,
                                                        9
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 10 of 12




  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendant because of the Defendant’s ADA violations as set forth above.               The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         29.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         30.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.
                                                     10
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 11 of 12




         31.       A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         32.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         33.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the commercial property located at 906 E 25 Street, Hialeah,

  Florida and 914 E 25 Street, Hialeah, Florida ., the exterior areas, and the common exterior areas

  of the Commercial Property and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to the Plaintiff and all other mobility-impaired persons; or

  by closing the facility until such time as the Defendant cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily
                                                   11
Case 1:19-cv-24319-JLK Document 1 Entered on FLSD Docket 10/18/2019 Page 12 of 12




  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: October 18, 2019
                                                GARCIA-MENOCAL & PEREZ, P.L.

                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                   12
